DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 7, 11, 17 and 20 are objected to because of the following informalities:  
In claim 1, the phrase “a first handle coupled to a dull blade each having” should read “a first handle coupled to a dull blade, the first handle and the dull blade each having” or similar language.  
In claim 7, the phrase “said cutting edge of said blade” should read “said cutting edge of said sharp blade” to maintain consistency in referring to the sharp blade previously introduced.
In claim 11, the phrase “second blade” in line 4 should read “the second blade” or similar language.
In claim 17, the phrase “scrapped” should read “scraped”.
In claim 20, the phrase “scarping” should read “scraping”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5 and 9-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 4, the claim recites “the angle” in line 1. There is insufficient antecedent basis for this limitation in the claim, since an angle of the sharp blade has not been previously introduced. Therefore, the scope of the claim is indefinite. For examination purposes, the phrase is interpreted to refer to an angle of the sharp blade.
	Regarding claim 9, the claim recites “said finger or said toe” in line 3. There is insufficient antecedent basis for this limitation in the claim, since a finger or toe have not been previously introduced. Therefore, the scope of the claim is indefinite. For examination purposes, the claim is interpreted to refer to a proximal end of a toenail of a toe or a fingernail of a finger while the sharp blade moves at an acute angle along a nail of the finger or the toe.
	Regarding claim 11, the claim recites “said direction” in lines 5-6. There is insufficient antecedent basis for this limitation in the claim, since a direction has not been previously introduced. Therefore, the scope of the claim is indefinite. For examination purposes, the phrase is interpreted to refer to a direction the first and second blades are movable in.
	Claims 5, 10 and 12-20 are indefinite due to their dependencies on indefinite base claims 4, 9 and 11.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11, 13 and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McBride (US 2009/0308211 A1).
	Regarding claim 11, McBride discloses (abstract; paras. [0016]-[0050]; figs. 1-8) a scraping device, comprising: 
	a first (upper tool member 26 including cutting portion 101, para. [0042]; figs. 1 and 8) and second blade (lower tool member 28 including cutting portion 121, para. [0045]; figs. 1 and 8) movable towards and away from each other by way of a pivot joint (handles 20 and 22 squeezed together to move upper tool member 26 and lower tool member 28 towards each other via upper tool mount 16 and lower tool mount 18, paras. [0025]-[0026]; figs. 6-7); and 
	second blade has a concave side opening towards said second blade (see fig. 1 depicting lower tool member 28 including a concave opening and therefore opening towards itself); 
	wherein said first blade has a cutting edge (edge of cutting portion 101) at an angle offset to said direction that said first and said second blade are movable towards and away from each other (cutting portion 101 pivotable into secondary plane in figs. 4-5, which one of ordinary skill would’ve understood to be at an angle offset from a direction of movement of upper and lower tool member as depicted in figs. 6-7).
	Regarding claim 13, McBride discloses the device of claim 11. McBride further discloses wherein said angle is 30 degrees (rotational angle may be 30 degrees, para. [0022]).
	Regarding claim 15, McBride discloses the device of claim 11. McBride further discloses wherein said concave side of said second blade is adapted to hold a ventral side of a toe or finger (following limitation is functional, and one of ordinary skill would’ve understood lower tool member 28 to be capable of holding a toe or finger during nail clipping, para. [0017]).
	Regarding claim 16, McBride discloses the device of claim 15. McBride further discloses wherein said angle offset of said first blade is adapted to be scraped across a dorsal side of said toe or said finger while said second blade holds said ventral side of said toe or said finger (following limitation is functional, and one of ordinary skill would’ve understood upper tool member 26 including cutting portion 101 to be capable of scraping a nail or portion of a toe or finger during nail clipping while lower tool member 28 is capable of holding an opposite side of the toe or finger, depending on how the device is held by the user, since upper tool member 26 includes cutting portion for nail clipping and therefore is capable of scraping a portion of a nail, para. [0017]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over McBride in view of Bowers (US 2753626).
	Regarding claim 1, McBride discloses (abstract; paras. [0016]-[0050]; figs. 1-8) a scraping device comprising: 
	a first handle (upper handle member 20, para. [0019]; fig. 1) coupled to a first blade (upper tool member 26 including cutting portion 101, para. [0042]; figs. 1 and 8) each having a longest curvilinear or linear extent extending generally in an XY plane (fig. 1 depicts upper handle member 20 and upper tool member 26 having portions of curvilinear and linear extent extending in an XY plane, since portions of the upper tool member and upper handle member include curved and linear portions extending within a single plane); 
	a second handle (lower handle member 22, fig. 1) coupled to a sharp blade (lower tool member 28 including cutting portion 121, para. [0045]; figs. 1 and 8), said second handle having a longest curvilinear or linear extent extending generally in said XY plane (fig. 1 depicts upper handle member 20 and upper tool member 26 having portions of curvilinear and linear extent extending in an XY plane, since portions of the upper tool member and upper handle member include curved and linear portions extending within a single plane); 
	a joint (upper tool mount 16 and lower tool mount 18 coupled via mount 74 of handles 20 and 22, paras. [0023] and [0035]; figs. 6-7) causing said first blade and said sharp blade to rotatably move towards and/or away from each other in said XY plane (handles 20 and 22 squeezed together to move upper tool member 26 and lower tool member 28 towards each other within the same plane, paras. [0025]-[0026]; figs. 6-7); 

	However, McBride fails to disclose the first handle coupled to a dull blade.
	Bowers teaches (col. 3 lines 58-75; figs. 1-2), in the same field of endeavor, a nail clipper including a sharp edge and a dull edge (edge 41 may be sharp or blunt, col. 3 lines 58-75), for the purpose of forming the anvil or cutting plate against which the sharp edge acts to clip a nail placed therebetween (col. 3 lines 58-75).
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify McBride’s device with the dull blade, as taught by Bowers, in order to form the anvil or cutting plate against which the sharp edge acts to clip a nail place therebetween.
	McBride (as modified) further teaches a joint causing said dull blade and said sharp blade to rotatably move towards and/or away from each other in said XY plane (upper tool member 26 includes dull blade and would therefore be rotatable as discussed above).
	Regarding claim 2, McBride (as modified) teaches the device of claim 1. McBride further discloses wherein: said longest linear extent of said sharp blade is designed to be twisted in and out of said XY plane (lower tool member 28 rotatable within secondary plane and therefore twisted in and out of XY plane including a longest linear extent of lower tool member 28, paras. [0018] and [0022]-[0024]; figs. 4-5).
	Regarding claim 3, McBride (as modified) teaches the device of claim 1. McBride further discloses wherein said sharp blade is permanently turned relative to said XY plane (lower tool member 28 rotated a sufficient distance to reach selected rotational angle in incremental steps to perform clipping operation, which one of ordinary skill would’ve understood to be designed to stay in place during the operation until moved in a different direction and therefore capable of being permanently turned relative to the XY plane, paras. [0023]-[0025] of McBride, para. [0022] of published application).
	Regarding claim 4, McBride (as modified) teaches the device of claim 3.
	McBride further discloses an angle of the sharp blade to the XY plane is between 1 and 30 degrees (para. [0022]).
	However, McBride (as modified) fails to explicitly disclose wherein said angle of said sharp blade to said XY plane is between 25 and 35 degrees.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the angle of McBride from between 1 and 30 to between 25 and 35 degrees as applicant appears to have placed no criticality on the claimed range (para. [0004] of published application describing the angles being optimal) and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	Regarding claim 5, McBride (as modified) teaches the device of claim 4. McBride further discloses wherein said angle of said sharp blade is 30 degrees (rotational angle may be 30 degrees, para. [0022]).
	Regarding claim 6, McBride (as modified) teaches the device of claim 1. McBride (as modified) further teaches wherein said dull blade has a longest extent which is curvilinear (fig. 1 of McBride depicts upper tool member 26 including a curvilinear portion, therefore having a longest extent which is curvilinear).
	Regarding claim 7, McBride (as modified) teaches the device of claim 6. McBride (as modified) further teaches wherein said dull blade is adapted to support a ventral side of a finger or toe while said cutting edge of said blade scrapes against a nail on a dorsal side of said finger or toe (following limitation is functional, and one of ordinary skill would’ve understood upper tool member 26 including cutting portion 101 to be capable of supporting a finger or toe during nail clipping while lower tool member 28 
	Regarding claim 8, McBride (as modified) teaches the device of claim 7. McBride (as modified) further teaches wherein said joint allows rotation of said dull blade and said sharp blade only in said XY plane while said cutting edge of said sharp blade is offset from said XY plane in which said first handle and said second handle occupy (upper tool member 26 and lower tool member 28 squeezed together to performing clipping operation after rotated while handles 20 and 22 remain in XY plane, therefore cutting portion of each tool member offset with respect to handles, see figs. 4-7).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over McBride.
	Regarding claim 12, McBride discloses the device of claim 11.
	McBride further discloses an angle of offset of said first blade relative to said direction that said first and said second blade are movable towards and away from each other is between 1 and 30 degrees (para. [0022]).
	However, McBride fails to explicitly disclose wherein said angle of offset of said first blade relative to said direction that said first and said second blade are movable towards and away from each other is between 25 and 35 degrees.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the angle of McBride from between 1 and 30 to between 25 and 35 degrees as applicant appears to have placed no criticality on the claimed range (para. [0004] of published application describing the angles being optimal) and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over McBride in view of Steinman (US 3680210).
	Regarding claim 14, McBride (as modified) teaches the device of claim 12. 
	However, McBride (as modified) fails to teach wherein the shape of said first blade is a semi-ellipse.
	Steinman teaches (col. 2 line 52-col. 3 line 10; figs. 1-3), in the same field of endeavor, nail clippers including a first blade (24), wherein the shape of the first blade is a semi-ellipse (blade portions come together to form elliptical cavity, therefore each blade include semi-ellipse shape, col. 2 lines 52-62; figs. 1-3), for the purpose of simulating the general curvature of the toenail of an average user (col. 2 lines 52-62).
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify McBride’s (as modified) device to include the first blade in the shape of a semi-ellipse, as taught by Steinman, in order to simulate the general curvature of the toenail of an average user.
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over McBride in view of Bowers as applied to claim 1 above, and further in view of Min (US 4062109).
	Regarding claim 9, McBride (as modified) teaches the device of claim 1. 
	McBride further discloses a method of using said scraping device of claim 1 (see rejection of claim 1 above), wherein said sharp blade moves at an acute angle along a nail of said finger or said toe (lower tool member 28 rotationally angled at an increment of 1-30 degrees, which one of ordinary skill would’ve understood to be an acute angle, para. [0022]).
	However, McBride (as modified) fails to teach wherein the dull blade is held at a proximal end of a toenail or fingernail while the sharp blade moves along a nail of said finger or said toe.

	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify McBride’s (as modified) device with the method of using the device, as taught by Min, in order to provide a repeated cutting action to clip off nail portions when desired.
	Regarding claim 10, McBride (as modified) teaches the device of claim 9. McBride (as modified) further teaches wherein said sharp blade is fixed at a 30 degree angle to said XY plane while said fingernail or said toenail is scraped (lower tool member 28 may be rotationally angled at 30 degrees; therefore, one of ordinary skill would’ve understood lower tool member to be fixed at 30 degree angle in relation to XY plane during use, paras. [0022]-[0025] of McBride).
Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over McBride in view of Gaillard (US 5437679).
	Regarding claim 17, McBride discloses the device of claim 15. 
	McBride further discloses a method of using said scraping device of claim 15 (see rejection of claim 15 above), wherein said cutting edge of said first blade is at an acute angle to said toe or said finger (upper tool member 26 rotationally angled at an increment of 1-30 degrees, which one of ordinary skill would’ve understood to be an acute angle, para. [0022]).
	However, McBride fails to disclose wherein said concave side of said second blade is placed against said ventral side of said toe or said finger and said cutting edge of said first blade is scrapped in a distal or proximal direction relative to said toe or said finger.

	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify McBride’s device with the method of using the device, as taught by Gaillard, in order to provide a mechanism to remove an ingrown toenail when desired.
	Regarding claim 18, McBride (as modified) teaches the device of claim 17. McBride (as modified) further teaches wherein said scraping thins a nail of said toe or said finger (portion of toenail removed and therefore thinned, col. 5 lines 25-32 of Gaillard).
	Regarding claim 19, McBride (as modified) teaches the device of claim 17. McBride (as modified) further teaches wherein said scraping smooths a nail of said toe or said finger (removal of ingrown toenail allows nail to grow back straight, which one of ordinary skill would’ve understood to encompass smoothing of the nail, col. 5 lines 25-32 of Gaillard).
	Regarding claim 20, McBride (as modified) teaches the device of claim 19. McBride (as modified) further teaches wherein said scarping removes a growth attached to said toe or said finger (ingrown section removed, figs. 11-14 of Gaillard).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2014/0041195 A1 to Hoang, disclosing a hand tool with pivoting cutting members.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIGID K BYRD whose telephone number is (571)272-7698. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571)-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIGID K BYRD/Examiner, Art Unit 3771                                                                                                                                                                                                        
/DIANE D YABUT/Primary Examiner, Art Unit 3771